Exhibit 99.1 Important News From ALTAIRNANO REPORTS FISCAL YEAR 2007 RESULTS · Company to replace first-generation battery packs sold to Phoenix Motor Cars with second-generation battery packs, under warranty provisions. · Warranty claim related to specific battery module configuration used in first-generation Phoenix battery packs. · Module configuration problem is unrelated to company’s unique lithium titanate battery technology.Core battery technology is safe, solid and reliable; no other Altairnano products affected. RENO, Nevada – March 12, 2008 – Altair Nanotechnologies Inc. (Altairnano) (Nasdaq: ALTI), a leading provider of advanced nanomaterials technology for use in energy, pharmaceutical, life sciences and industrial applications, today reported financial results for the fiscal year ended December 31, 2007. For the year ended December 31, 2007, the company reported revenues of $9.11 million as compared with $4.32 million for 2006.The net loss for 2007 was $31.47 million, or 45 cents per share, compared with a net loss of $17.20 million, or 29 cents per share, for the prior year period. Altairnano’s 2007 financial statements include accounting adjustments for events occurring subsequent to year end totaling $6.78 million. These one-time operating expenses are related to a recently discovered module configuration problem that creates a potential overheating risk in first-generation (Gen 1) battery packs sold to Phoenix Motor Cars, Inc. (Phoenix), an electric vehicle manufacturer.The risk arises from the manner in which individual cells were assembled into battery modules, and is not related in any way to the company’s proprietary lithium titanate-based cell technology. At year’s end, cash totaled $50.15 million.The company’s investment in auction rate notes, totaling $3.91 million, was reclassified from a current to long-term asset due to current market conditions that have resulted in the absence of auctions.Based upon management evaluation of the notes and the underlying collateral, the company determined that the investment securities were not impaired. The company also disclosed that, in early January 2008, the Board of Directors granted a bonus of approximately $715,000 in a combination of stock and cash to its former Chief Executive Officer Alan J. Gotcher, who agreed to resign
